Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deeb et al. US 6,471,442. Deeb et al. disclose a strike off assembly (150) comprising:
A strike off support beam (18) having a length between right and left beam ends.
Left and right side plates (172) configured to close off lateral sides of a material 
placement space.  See Fig. 14.
Left and right strike off plate portions (154/170) and (158/170) respectively.  Each plate
portion (154, 158) comprising at least one removable strike off segment (170).
A plurality of strike off actuators (162, 168) connected to the strike off plate portions
	and configured to raise and lower the center and ends of the strike off assembly
	such that the height, cross slope and crown of the concrete being formed, can
	be controlled.  See Col. 3, ln. 57-Col. 4, ln. 3, Col. 5, ln. 49-Col. 6, ln. 4.

With respect to claims 3, 4 Deeb et al. disclose the strike off plate portions (154,158) are pivotally connected together at their inner ends, and each actuator (162, 168) are independently adjustable.  

With respect to claim 13 Deeb et al. disclose the strike off support beam (20/18) is telescopic and configured to change the width of the concrete slab being formed.  
Col. 3, lns. 56-Col. 4, ln. 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 5-7, 11, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deeb et al. US 6,471,442 in view of Engels et al. US 9,969,427. 


With respect to claim 17 Deeb et al. disclose the strike off assembly is part of a slipform paver having a main frame (20) and a plurality of caterpillar type track assemblies, connected to the main frame by height adjustable cylinders in a known manner per se.
.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deeb et al. US 6,471,442 in view of Engels et al. US 9,969,427 as applied to claim 7 above, and further in view of Kleinvachter US 2019/0382967.  Deeb et al. in view of Engels et al. disclose a strike off assembly for forming concrete, including a controller which could be part of a master control system on the machine, or may be a separate controller.  The configured to receive signals from smart cylinders, speed sensors, distance sensors and other operational machine parameters, such as from an operator.  Wherein the controller can control the volume and direction of hydraulic flow to and from .

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deeb et al. US 6,471,442 in view of Cape et al. US 6,332,736. Deeb et al. disclose a strike off assembly (150) for use with a concrete paving machine, such as a slipform.  But do not disclose the use of an auger or side-loading conveyor.  However, Cape et al. teach a spreader/paver (100) having a side loading conveyor (160) configured to receive paving material from a supply truck disposed laterally of the spreader/paver.  Cape et al. further teach rotating auger and strike plate spread the paving material laterally across the width of a roadbed (105) being paved.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide .
	
Claims 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swisher, Jr. et al. US 3,540,359 in view of Marsolek et al. US 2016/0245785.
Swisher, Jr. et al. disclose a paving method comprising:
Providing a paving train including a placer/spreader and a finisher.  Each of said placer 
and finisher having a plurality of traction devices, such as caterpillars, mounted to 
respective lift columns, that raise and lower the corners of the frame.
Guiding each of said placer and finisher along a common path using a string line.  
Wherein it is obvious each machine must be operated by a human operator since computer control systems had not been used on paving machine in 1970.
See Col. 1, lns. 1-75, Col. 2, lns. 47-73.  But do not disclose a communication system between machines.  However, Marsolek et al. teach a method of controlling a plurality of machines (12, 14, 16, 18) in a paving train.  The method comprising the steps of:
Providing said paving machines with transmitter/receivers (28/30), which could be in the form of transceivers.  [0023].  Wherein any one of the machines may act as a command center.  Such that an operator of one machine can send control signals to the other machines.  [0036].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of operating a paving train of Swisher, Jr. et al. with the control and communication system taught by Marsolek et al. in order to affect real time adjustments to the paving process.
	
Claims 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swisher, Jr. et al. US 3,540,359 in view of Marsolek et al. US 2016/0245785. as applied to claim 24 above, and further in view of Dale US 4,323,321.  Swisher, Jr. et al. in view of Marsolek et al. disclose a method of operating a paving train, wherein a communication system allows an operator of one machine to control operation of another machine in the paving train.  What Swisher, Jr. et al. in view of Marsolek et al. do not disclose are the specific steps of adjusting the crown and an incline of the strike off plate.  However, Dale teaches a method of paving concrete using at least one string line and at least one paving machine having a strike off plate.  Wherein the crown and cross slope of the strike off plate can be adjusted using suitable hydraulic means (not shown) for raising and lowering an auger and strike off plate (90).  See Col. 9, ln. 56-Col. 10, ln. 39.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of operating a paving train of Swisher, Jr. et al. in view of Marsolek et al. with a hydraulic cylinders attached to the strike off plate, as taught by Dale in order to accurately control the crown and cross slope of the concrete slab being formed.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-23 are allowed.

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				03/24/2022